The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 11 are objected to because of the following informalities:  
Claim 1, line 8, to improve clarity, “the position” should be --wherein the position is-- (or similar language).
Claim 11, line 11, --the-- should apparently be inserted before “at”.
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a center of each fork pocket of the refuse container, the position relative to a surface on which the refuse collection vehicle is positioned; and a computing device … programmed to perform operations comprising: receiving, from the at least one sensor, data describing the position of the center of each fork pocket; based on the data, automatically adjusting at least one of the fork assembly or the lift arm to align an end of each fork to the position of the center of a corresponding fork pocket …” (emphasis added). Similar limitations are recited in method claim 11. Applicant asserts that support for this amendment is found in pars. 46-50 of the specification, and argues that this defines over what is taught by the combination of Anderson with either Iida or Saga in that it allegedly does not require calculation of the data sensed by the sensors, but rather detects the center of the fork pocket(s). However, it is not seen how such a distinction between detection and calculation is clearly found in the specification, and even if it is, there appears to be no disclosure of how such detection without calculation would be performed. The specification mentions several examples/configurations of the sensors, which the examiner acknowledges at least one such configuration is disclosed as being determined by image data captured by image sensor 160, wherein the position of the fork pockets is provided as a height of the center of a fork pocket relative to the surface on which the vehicle is positioned. Thus, the examiner concedes that nominal support for the limitation is found. However, the specification further describes that in some implementations, the computing device receives data from the sensor and determines the position based on the data. It is not clear from the specification that such “detection” and “calculation” are mutually exclusive methods of determining the center per se is deemed to be distinct from the other, the specification does not describe how the sensor could directly detect the center of the pocket without a calculation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2-3, the recitation “one or more forks configured to engage one or more fork pockets” is unclear in that four permutations (i.e., i) one fork in one pocket, ii) one fork in more than one pocket, iii) more than one fork in one pocket, and iv) more than one fork in more than one pocket) of such a limitation are theoretically possible, but only two of the four (i and iv) could be met by the invention in practice. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8-13 and 16-19, as best understood in light of the rejections under 35 U.S.C. 112 set forth above in pars. 4 and 6, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 6,152,673) in view of Iida et al (US 2017/0243369), both previously cited.
Anderson shows a refuse collection vehicle 10 comprising:
a fork assembly 58 including forks 58a-b configured to engage corresponding fork pockets 311 of a refuse container PC;
a lift arm 56 coupled to the fork assembly and operable to lift the refuse container while the fork assembly is engaged with the fork pockets; 
at least one sensor 106, 108 (or 200, 201) configured to collect data indicating a position of the fork assembly or the lift arm, and

Anderson does not show that the at least one sensor is configured to detect a position of a center of each fork pocket of the refuse container, the position relative to a surface on which the refuse collection vehicle is positioned. As such, the computing device is not specifically programmed to perform operations comprising: receiving, from the at least one sensor, data describing the position of the center of each fork pocket; based on the data, automatically adjusting at least one of the fork assembly or the lift arm to align an end of each fork to the position of the center of a corresponding fork pocket; and operating the fork assembly to engage the refuse container. Rather, the vehicle operator must manually maneuver the fork assembly into the fork pockets prior to commencing the otherwise automatic lifting/dumping operation (col. 9:13-24).
Iida discloses a means of identifying a position and posture of an object to be picked up by an automated material handling vehicle 100, wherein the object may be a load-receiving pallet 200 having openings (pockets) 210 for receiving forks 101 of the automated vehicle, wherein the means of identifying the object is at least one sensor 102 which collects data indicating the center 168 of the pockets (at least indirectly), and wherein a position of the forks is adjusted in response to the data collected by the at least one sensor to align the end of the forks with the center of the opening, and the fork 
As such, it would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Anderson such that the at least one sensor was configured to detect a position of a center of each fork pocket of the refuse container, the position relative to a surface on which the refuse collection vehicle was positioned, and consequently using the computing device to perform operations comprising: receiving, from the at least one sensor, data describing the position of the center of each fork pocket; based on the data, automatically adjusting at least one of the fork assembly or the lift arm to align an end of each fork to the position of the center of a corresponding fork pocket; and operating the fork assembly to engage the refuse container, as suggested by Iida, so that the insertion of the fork assembly into the fork pockets could be performed automatically instead of manually by adjusting the position of (at least) the fork assembly in response to the data collected by the sensor(s), to accommodate misalignment between the forks and the fork pockets.
Re claims 2 and 3, insofar as Anderson discloses the ability to adjust a relative position of the lift arm and an angular position of the forks of the fork assembly based on the data collected by the sensors (col. 5:46 to col. 6:50; col. 8:15-62), while Iida discloses aligning centers of the ends of the forks with corresponding centers 168 of the 
Re claim 6, Iida discloses the sensor to be a camera (par. [0037]).
Re claim 8, Anderson discloses at least one sensor 108 or 201 that is arranged to collect data indicating an angular position of the fork assembly; at least one sensor 104 or 200 that is arranged to collect data indicating a positioning of the lift arm; wherein the computing device 100/300 (includes a CPU; Fig. 15) is coupled to the at least one sensor arranged to collect data indicating an angular position of the fork assembly and the at least one sensor arranged to collect data indicating a relative positioning of the lift arm. Using the computing device to automatically adjust the fork assembly or lift arm based on the data would logically follow.
Re claims 9 and 10, in a similar manner to that described above with respect to claims 2 and 3, it would have been an obvious design expediency, in the modified apparatus of Anderson, to have performed the adjustment of the lift arm or fork assembly by:
determining, by the computing device, a relative positioning of the lift arm based on data provided by the at least one sensor arranged to collect data indicating a relative positioning of the lift arm; determining, by the computing device, a height of one or more ends of one or more forks of the fork assembly based on the relative positioning of the lift arm; determining, by the computing device, an amount and a direction of travel of the 
determining, by the computing device, an angular position of one or more forks of the fork assembly based on data provided by the at least one sensor arranged to collect data indicating angular position of the fork assembly; determining, by the computing device, an amount and a direction of rotation of the fork assembly to align the one or more forks of the fork assembly with the fork pockets based on the angular position of one or more forks of the fork assembly and the position of the one or more fork pockets; and rotating the fork assembly in the determined amount and the determined direction of rotation.
Method claim 11 is treated in substantially the same manner as claim 1 above. Specifically, utilizing a signal indicating a position of a fork pocket of the refuse container of Anderson to cause the position of at least one of the fork assembly or the lift arm to be adjusted accordingly would have been obvious in view of Iida so that the step of inserting the forks of the fork assembly into the fork pockets of the refuse container could be performed automatically instead of relying on manual input.
Dependent claims 12, 13 and 16-19 are treated in the same manner as claims 2, 3, 6 and 8-10 above.


Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al in view of Iida et al, as applied to claims 1 and 11 above, and further in view of Saga (JP 09208199, previously cited by applicant).
Anderson as modified does not disclose the sensor to be an analog ultrasonic sensor.
Saga discloses an automated pallet pick-up device similar to that of Iida described above. In particular, Saga shows a device for identifying a position of an object to be picked up by an automated material handling vehicle 10, wherein the object is a load-receiving pallet having openings (pockets) for receiving forks 11 of the automated vehicle, wherein at least one sensor 16a/b collects data indicating the position of the pockets, and wherein a position of the forks is adjusted in response to the data collected by the at least one sensor. Further, as noted in the previous Office action, and which applicant has not contested, according to the Written Opinion in corresponding application PCT/US2020/029637, Saga discloses the sensors to be ultrasonic (pars. [0014], [0028]).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Anderson such that the at least one sensor was an analog ultrasonic sensor, as suggested by Saga, as this would simply be the selection of an alternative, art recognized type of sensor in the same environment and for the same purpose, the use of which in the apparatus and method of Anderson would have required no undue experimentation and produced no unexpected results.

Applicant's arguments filed 1/06/22 have been fully considered but they are not persuasive. Applicant argues that Iida does not teach detection of the center of the fork pockets, but rather requires calculation. However, as noted above in par. 6, Iida discloses that the calculation of the center is based upon the detection of data points by a sensor, and thus to at least some extent the center is detected by the sensor, insofar as the broad term “detect” is not seen as precluding calculation, especially in light of the inadequate/insufficient disclosure of the term noted above in par. 4.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of the cited references shows a vehicle incorporating a forked handling device with at least one sensor to assist in picking up a container having fork pockets.

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

3/15/22